--------------------------------------------------------------------------------

Exhibit 10.5
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated as of July 15, 2010 (this “Agreement”) made by APDN
(B.V.I.) INC., a corporation organized under the laws of the British Virgin
Islands (the “Grantor”), in favor of ETICO CAPITAL, LLC., a limited liability
company organized under the laws of the Delaware, in its capacity as collateral
agent (in such capacity, the “Collateral Agent”) for the “Buyers” (as defined
below) party to the Securities Purchase Agreement, dated as of even date
herewith (as amended, restated or otherwise modified from time to time, the
“Securities Purchase Agreement”).
W I T N E S S E T H:
 
WHEREAS, Applied DNA Sciences, Inc. (the “Company”) and each party listed as a
“Buyer” on the Schedule of Buyers attached thereto (collectively, the “Buyers”)
are parties to the Securities Purchase Agreement, pursuant to which the Company
shall be required to sell, and the Buyers shall purchase or have the right to
purchase, the “Notes” (as defined therein) issued pursuant thereto (as such
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the “Notes”); and
 
WHEREAS, it is a condition precedent to the Buyers purchasing the Notes pursuant
to the Securities Purchase Agreement that the Grantor shall have executed and
delivered to the Collateral Agent this Agreement providing for the grant to the
Collateral Agent for the benefit of the Buyers of a security interest in all
personal property of the Grantor to secure all of the Company’s obligations
under the Securities Purchase Agreement, the Notes, and the “Transaction
Documents” (as defined in the Securities Purchase Agreement) (the “Transaction
Documents”).
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, the Grantor agrees with the Collateral Agent, for the benefit of the
Buyers, as follows:
 
SECTION 1. Definitions.
 
(a)   Reference is hereby made to the Securities Purchase Agreement and the
Notes for a statement of the terms thereof. All terms used in this Agreement and
the recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in Articles 8 or 9 of the Uniform Commercial Code as in effect from
time to time in the State of New York (the “Code”), and which are not otherwise
defined herein shall have the same meanings herein as set forth therein.
 
(b)   As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 
“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).
 
 
 

--------------------------------------------------------------------------------

 
 
“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by the Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.
 
“Event of Default” shall have the meaning set forth in the Notes.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
 
“Intellectual Property” means the Copyrights, Trademarks and Patents.
 
“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.
 
“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights).
 
“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).
 
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by the Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).
 
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by the Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of the Grantor relating to the distribution of
products and services in connection with which any of such marks are used.
 
SECTION 2. Grant of Security Interest.  As collateral security for all of the
“Obligations” (as defined in Section 3 hereof), the Grantor hereby pledges and
assigns to the Collateral Agent for the benefit of the Buyers, and grants to the
Collateral Agent for the benefit of the Buyers a continuing security interest
in, all personal property of the Grantor, wherever located and whether now or
hereafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible (collectively, the “Collateral”),
including, without limitation, the following:
 
(a)   all Accounts;
 
(b)   all Chattel Paper (whether tangible or electronic);
 
(c)   the Commercial Tort Claims specified on Schedule VI hereto;
 
(d)   all Deposit Accounts, all cash and other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Collateral Agent or any Buyer or any affiliate, representative,
agent or correspondent of the Collateral Agent or any Buyer;
 
(e)   all Documents;
 
(f)   all Equipment;
 
(g)   all Fixtures;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(h)   all General Intangibles (including, without limitation, all Payment
Intangibles);
 
(i)     all Goods
 
(j)   all Instruments (including, without limitation, Promissory Notes and each
certificated Security);
 
(k)   all Inventory;
 
(l)   all Investment Property;
 
(m)   all Copyrights, Patents and Trademarks, and all Licenses;
 
(n)   all Letter-of-Credit Rights;
 
(o)   all Supporting Obligations;
 
(p)   all other tangible and intangible personal property of the Grantor
(whether or not subject to the Code), including, without limitation, all bank
and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of the Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by the Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of the Grantor or any other Person from time to
time acting for the Grantor to the extent of the Grantor’s rights therein, that
at any time evidence or contain information relating to any of the property
described in the preceding clauses of this Section 2 or are otherwise necessary
or helpful in the collection or realization thereof; and
 
(q)   all Proceeds, including all cash Proceeds and non-cash Proceeds, and
products of any and all of the foregoing Collateral;
in each case howsoever the Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
The security interest of the Collateral Agent in the Collateral granted hereby
is in all respects pari passu with the security interest granted in favor of the
individuals and entities listed on Schedule 4(g) hereto pursuant to the secured
convertible promissory notes issued by the Company and listed on Schedule 4(g).
 
SECTION 3. Security for Obligations.  The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (collectively,
the “Obligations”):
 
 
-4-

--------------------------------------------------------------------------------

 
 
(a)   for so long as the Notes are outstanding, the payment by the Company, as
and when due and payable (by scheduled maturity, required prepayment,
acceleration, demand or otherwise), of all amounts from time to time owing by it
in respect of the Securities Purchase Agreement, the Notes and the other
Transaction Documents, including, without limitation, (A) all principal of and
interest on the Notes (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding (as defined in the Security
Agreement) of the Grantor, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such Insolvency
Proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and
 
(b)   for so long as the Notes are outstanding, the due performance and
observance by the Grantor of all of its other obligations from time to time
existing in respect of any of the Transaction Documents, including, without
limitation, under this Agreement.
 
SECTION 4. Representations and Warranties.  The Grantor represents and warrants
as of the date of this Agreement as follows:
 
(a)   Schedule I hereto sets forth the exact legal name of the Grantor, and the
jurisdiction of incorporation and the organizational identification number of
the Grantor in such jurisdiction.
 
(b)   There is no pending or, to its knowledge, written notice threatening any
action, suit, proceeding or claim affecting the Grantor before any governmental
authority or any arbitrator, or any order, judgment or award issued by any
governmental authority or arbitrator, in each case, that may adversely affect
the grant by the Grantor, or the perfection, of the security interest purported
to be created hereby in the Collateral, or the exercise by the Collateral Agent
of any of its rights or remedies hereunder.
 
(c)   All Federal, state and local tax returns and other reports required by
applicable law to be filed by the Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon the Grantor or any property of the Grantor (including, without limitation,
all federal income and social security taxes on employees’ wages) and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with generally accepted accounting principles consistently
applied (“GAAP”), and except for taxes that do not, individually or in the
aggregate, exceed $50,000 at any one time outstanding.
 
(d)   All Equipment, Fixtures, Goods and Inventory of the Grantor now existing
are, and all Equipment, Fixtures, Goods and Inventory of the Grantor hereafter
existing will be, located and/or based at the addresses specified therefor in
Schedule III hereto, except that the Grantor will give the Collateral Agent
written notice of any change in the location of any such Collateral within 5
days of such change, other than to locations set forth on Schedule III hereto
(or a new Schedule III delivered by the Grantor to Collateral Agent from time to
time) and with respect to which the Collateral Agent has filed financing
statements, other required or advisable documents, instruments and certificates
for the purpose of recording and/or perfecting Liens, and otherwise fully
perfected its Liens thereon or will take such actions pursuant to Section
5(n).  The Grantor’s chief place of business and chief executive office, the
place where the Grantor keeps its Records concerning Accounts and all originals
of all Chattel Paper are located at the addresses specified therefor in Schedule
III hereto.  None of the Accounts is evidenced by Promissory Notes or other
Instruments.  Set forth in Schedule IV hereto is a complete and accurate list,
as of the date of this Agreement, of (i) each Promissory Note, Security and
other Instrument owned by the Grantor and (ii) each Deposit Account, Securities
Account and Commodities Account of the Grantor, together with the name and
address of each institution at which each such account is maintained, the
account number for each such account and a description of the purpose of each
such account. Set forth in Schedule II hereto is a complete and correct list of
each trade name used by the Grantor and the name of, and each trade name used
by, each person from which the Grantor has acquired any substantial part of the
Collateral.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(e)   The Grantor has delivered to the Collateral Agent complete and correct
copies of each License described in Schedule II hereto, including all schedules
and exhibits thereto, which represents all of the Licenses existing on the date
of this Agreement.  Each such License sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby or the rights of such Grantor or any of
its affiliates in respect thereof.  Each material License now existing is, and
any material License entered into in the future will be, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms. To the knowledge of the Grantor, no default under any
material License by any such party has occurred, nor does any defense, offset,
deduction or counterclaim exist thereunder in favor of any such party.
 
(f)   The Grantor owns and controls, or otherwise possesses adequate rights to
use, all Trademarks, Patents and Copyrights, which are the only trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity necessary to conduct its
business in substantially the same manner as conducted as of the date
hereof.  Schedule II hereto sets forth a true and complete list of all
registered Copyrights, including applications therefor, issued and provisional
Patents, including applications therefor, Trademarks, including applications
therefor, and Licenses owned or used by the Grantor as of the date hereof. To
the best knowledge of the Grantor, all such Intellectual Property of the Grantor
is subsisting and in full force and effect, has not been adjudged invalid or
unenforceable, is valid and enforceable and has not been abandoned in whole or
in part. Except as set forth in Schedule II, no such Intellectual Property is
the subject of any licensing or franchising agreement. The Grantor has no
knowledge of any conflict with the rights of others to any such Intellectual
Property and, to the knowledge of the Grantor, the Grantor is not now infringing
or in conflict with any such rights of others in any material respect, and to
the best knowledge of the Grantor, no other Person is now infringing or in
conflict in any material respect with any such properties, assets and rights
owned or used by the Grantor.  The Grantor has not received any notice that it
is violating or has violated the trademarks, patents, copyrights, inventions,
trade secrets, proprietary information and technology, know-how, formulae,
rights of publicity or other intellectual property rights of any third party.
 
(g)   The Grantor is and will be at all times the sole and exclusive owner of,
or otherwise has and will have adequate rights in, the Collateral free and clear
of any Liens, except for Permitted Liens. No effective financing statement or
other instrument similar in effect covering all or any part of the Collateral is
on file in any recording or filing office except such as (i) may have been filed
in favor of the Collateral Agent and/or the Buyers relating to this Agreement or
the other Security Documents and (ii) are described on Schedule 4(g) hereto.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(h)   The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting the Grantor or any of its properties and will not result
in or require the creation of any Lien, upon or with respect to any of its
properties.
 
(i)   No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or other regulatory body, is required
for (i) the grant by the Grantor, or the perfection, of the security interest
purported to be created hereby in the Collateral, or (ii) the exercise by the
Collateral Agent of any of its rights and remedies hereunder, except as follows:
(A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements or other required or
advisable documents, instruments and certificates for the purpose of recording
and/or perfecting Liens under other applicable law, in each case described in
Schedule V hereto (or a new Schedule V delivered by the Grantor to Collateral
Agent from time to time), all of which financing statements and other documents,
instruments and certificates have been duly filed and are in full force and
effect or will be duly filed and in full force and effect, (B) with respect to
Deposit Accounts, and all cash and other property from time to time deposited
therein, for the execution of a control agreement with the depository
institution with which such account is maintained, as provided in Section 5(i),
(C) with respect to Commodity Contracts, for the execution of a control
agreement with the commodity intermediary with which such commodity contract is
carried, as provided in Section 5(i), (D) with respect to the perfection of the
security interest created hereby in the United States Intellectual Property and
Licenses, for the recording of the appropriate documents in the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, (E) with respect to the perfection of the security interest created
hereby in foreign Intellectual Property and Licenses, for registrations and
filings in jurisdictions located outside of the United States and covering
rights in such jurisdictions relating to such foreign Intellectual Property and
Licenses, (F) with respect to the perfection of the security interest created
hereby in Titled Collateral, for the submission of an appropriate application
requesting that the Lien of the Collateral Agent be noted on the Certificate of
Title or certificate of ownership, completed and authenticated by the Grantor,
together with the Certificate of Title or certificate of ownership, with respect
to such Titled Collateral, to the appropriate governmental authority, (G) with
respect to the perfection of the security interest created hereby in any
Letter-of-Credit Rights, for the consent of the issuer of the applicable letter
of credit to the assignment of proceeds as provided in the Uniform Commercial
Code as in effect in the applicable jurisdiction, (H) with respect to any action
that may be necessary to obtain control of Collateral constituting Deposit
Accounts, Commodity Contracts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, the taking of such actions, and (I) the Collateral
Agent having possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral (subclauses (A), (B), (C), (D), (E), (F), G), (H) and
(I), each a “Perfection Requirement” and collectively, the “Perfection
Requirements”).
 
 
-7-

--------------------------------------------------------------------------------

 
 
(j)   This Agreement creates in favor of the Collateral Agent a legal, valid and
enforceable security interest in the Collateral, as security for the
Obligations. The Perfection Requirements result in the perfection of such
security interests. Such security interests are, or in the case of Collateral in
which the Grantor obtains rights after the date hereof, will be, perfected,
first priority security interests, subject only to Permitted Liens and the
Perfection Requirements and the financing statements and other required or
advisable documents, instruments and certificates described in Schedule 4(g).
 
(k)   As of the date hereof, the Grantor holds no Commercial Tort Claims or has
knowledge of any pending Commercial Tort Claims, except for such Commercial Tort
Claims described in Schedule VI.
 
(l)   In the first half of 2005, Biowell Technology, Inc. (“Biowell”)
transferred substantially all of its intellectual property to Rixflex Holdings
Limited, a British Virgin Islands company (“Rixflex”), and on July 12, 2005,
Rixflex merged with and into Grantor.  As a result of such transfer and such
merger, all of Biowell’s intellectual property transferred to Rixflex and all of
Rixflex’s intellectual property now is owned by the Grantor.  Prior to the date
hereof, the Grantor has filed duly executed agreements, documents and
instruments with all the United States Patent and Trademark Office and with all
other foreign, federal, state and local governmental agencies and other Persons
as were and are necessary to reflect the Grantor’s ownership, as a result of
such the foregoing transfer and merger, of all such transferred Biowell
intellectual property and all of Rixflex’s intellectual property.
 
SECTION 5. Covenants as to the Collateral.  So long as any of the Obligations
shall remain outstanding, unless the Collateral Agent shall otherwise consent in
writing:
 
(a)   Further Assurances.  The Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Collateral Agent may reasonably request in
order to: (i) perfect and protect the security interest purported to be created
hereby; (ii) enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise effect the
purposes of this Agreement, including, without limitation: (A) marking
conspicuously all Chattel Paper and each License and, at the request of the
Collateral Agent, each of its Records pertaining to the Collateral with a
legend, in form and substance satisfactory to the Collateral Agent, indicating
that such Chattel Paper, License or Collateral is subject to the security
interest created hereby, (B) delivering and pledging to the Collateral Agent
each Promissory Note, Security, Chattel Paper or other Instrument, now or
hereafter owned by the Grantor, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent, (C) executing and filing (to the extent, if any, that the
Grantor’s signature is required thereon) or authenticating the filing of, such
financing or continuation statements, or amendments thereto, or other required
or advisable documents, instruments and certificates for the purpose of
recording and/or perfecting Liens, as may be necessary or that the Collateral
Agent may reasonably request in order to perfect and preserve the security
interest purported to be created hereby, (D) furnishing to the Collateral Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral in each
case as the Collateral Agent may reasonably request, all in reasonable detail,
(E) if any Collateral shall be in the possession of a third party, notifying
such Person of the Collateral Agent’s security interest created hereby and
obtaining a written acknowledgment from such Person that such Person holds
possession of the Collateral for the benefit of the Collateral Agent, which such
written acknowledgement shall be in form and substance reasonably satisfactory
to the Collateral Agent, (F) if at any time after the date hereof, the Grantor
acquires or holds any Commercial Tort Claim, promptly notifying the Collateral
Agent in a writing signed by the Grantor setting forth a brief description of
such Commercial Tort Claim and granting to the Collateral Agent a security
interest therein and in the proceeds thereof, which writing shall incorporate
the provisions hereof and shall be in form and substance satisfactory to the
Collateral Agent, (G) upon the acquisition after the date hereof by the Grantor
of any motor vehicle or other Equipment subject to a certificate of title or
ownership (other than a Motor Vehicle or Equipment that is subject to a purchase
money security interest), causing the Collateral Agent to be listed as the
lienholder on such certificate of title or ownership and delivering evidence of
the same to the Collateral Agent in accordance with Section 5(j) hereof if and
to the extent requested by the Collateral Agent and (H) filing, and causing the
filing of, such agreements, documents and instruments with the United States
Patent and Trademark Office and with all other foreign, federal, state and local
governmental agencies and other Persons as, in the sole discretion of the
Collateral Agent, were and are necessary to reflect the Grantor’s ownership in
all of its Copyrights, Patents and Trademarks, including, without limitation,
all Copyrights, Patents and Trademarks transferred by Biowell to Rixflex and/or
owned by Rixflex and all of its Copyrights, Patents and Trademarks described in
the Company’s filings with the Securities and Exchange Commission.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)   Location of Equipment and Inventory.  The Grantor will keep the Equipment
and Inventory (i) at the locations specified therefor on Schedule III hereto, or
(ii) at such other locations set forth on Schedule III (or a new Schedule III
delivered by the Grantor to Collateral Agent from time to time) and with respect
to which the Collateral Agent has filed financing statements, other required or
advisable documents, instruments and certificates for the purpose of recording
and/or perfecting Liens and otherwise fully perfected its Liens thereon, or
(iii) at such other locations in the United States or the British Virgin
Islands, provided that within 5 days following the relocation of Equipment or
Inventory to such other location or the acquisition of Equipment or Inventory,
Grantor shall deliver to the Collateral Agent a new Schedule III indicating such
new locations.
 
(c)   Condition of Equipment.  The Grantor will maintain or cause the Equipment
(to the extent necessary or useful to its business) to be maintained and
preserved in good condition, repair and working order, ordinary wear and tear
excepted, and will forthwith, or in the case of any loss or damage to any
Equipment of the Grantor within a commercially reasonable time after the
occurrence thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith which are necessary or desirable,
consistent with past practice, or which the Collateral Agent may request.  The
Grantor will promptly furnish to the Collateral Agent a statement describing in
reasonable detail any such loss or damage in excess of $50,000 per occurrence to
any Equipment.
 
(d)   Taxes, Etc.  The Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Collateral, except to the extent the validity thereof is being contested in good
faith by appropriate proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves in accordance with GAAP have been set aside for the payment
thereof.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(e)   Provisions Concerning the Accounts and the Licenses.
 
(i)   The Grantor will (A) give the Collateral Agent at least 30 days’ prior
written notice of any change in such Grantor’s name, identity or organizational
structure, (B) maintain its jurisdiction of incorporation, organization or
formation as set forth in Schedule I hereto, (C) immediately notify the
Collateral Agent upon obtaining an organizational identification number, if on
the date hereof such Grantor did not have such identification number, and (D)
keep adequate records concerning the Accounts and Chattel Paper and permit
representatives of the Collateral Agent during normal business hours on
reasonable notice to such Grantor, to inspect and make abstracts from such
Records and Chattel Paper.
 
(ii)   The Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, the Grantor may (and, at the
Collateral Agent’s direction, will) take such action as the Grantor or the
Collateral Agent may deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the account debtors or obligors under any Accounts
of the assignment of such Accounts to the Collateral Agent and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to the Grantor thereunder directly to the Collateral Agent or its designated
agent and, upon such notification and at the expense of the Grantor and to the
extent permitted by law, to enforce collection of any such Accounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as the Grantor might have done. After receipt by the
Grantor of a notice from the Collateral Agent that the Collateral Agent has
notified, intends to notify, or has enforced or intends to enforce the Grantor’s
rights against the account debtors or obligors under any Accounts as referred to
in the proviso to the immediately preceding sentence, (A) all amounts and
proceeds (including Instruments) received by the Grantor in respect of the
Accounts shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of the Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsement) to be applied as specified in Section 7(b)
hereof, and the Grantor will not adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any account debtor or obligor
thereof or allow any credit or discount thereon. In addition, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may (in its sole and absolute discretion) direct any or all of the banks
and financial institutions with which the Grantor either maintains a Deposit
Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Collateral Agent by wire transfer (to such account as the
Collateral Agent shall specify, or in such other manner as the Collateral Agent
shall direct) all or a portion of such securities, cash, investments and other
items held by such institution. Any such securities, cash, investments and other
items so received by the Collateral Agent shall be applied as specified in
accordance with Section 7(b) hereof.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(iii)   Upon the occurrence and during the continuance of any breach or default
under any material License referred to in Schedule II hereto by any party
thereto other than the Grantor, the Grantor party thereto will, promptly after
obtaining knowledge thereof, give the Collateral Agent written notice of the
nature and duration thereof, specifying what action, if any, it has taken and
proposes to take with respect thereto and thereafter will take reasonable steps
to protect and preserve its rights and remedies in respect of such breach or
default, or will obtain or acquire an appropriate substitute License.  The
Grantor will, at its expense, promptly deliver to the Collateral Agent a copy of
each notice or other communication received by it by which any other party to
any material License referred to in Schedule II hereto purports to exercise any
of its rights or affect any of its obligations thereunder, together with a copy
of any reply by such Grantor thereto.  The Grantor will exercise promptly and
diligently each and every right which it may have under each material License
(other than any right of termination) and will duly perform and observe in all
respects all of its obligations under each material License and will take all
action reasonably necessary to maintain such Licenses in full force and effect.
The Grantor will not, without the prior written consent of the Collateral Agent,
cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any material License referred to in Schedule II hereto.
 
(f)   Transfers and Other Liens.
 
(i)   The Grantor will not sell, assign (by operation of law or otherwise),
lease, license, exchange or otherwise transfer or dispose of any of the
Collateral, except as expressly permitted by the other Transaction Documents.
 
(ii)   The Grantor will not create, suffer to exist or grant any Lien upon or
with respect to any Collateral other than a Permitted Lien.
 
-11-

--------------------------------------------------------------------------------

 
 
(g)   Intellectual Property.
 
(i)   If applicable, the Grantor shall, upon the Collateral Agent’s written
request, duly execute and deliver a security agreement or security agreements
relating to Intellectual Property. The Grantor (either itself or through
licensees) will, and will cause each licensee thereof to, take all action
necessary to maintain all of the Intellectual Property in full force and effect,
including, without limitation, using the proper statutory notices and markings
and using the Trademarks on each applicable trademark class of goods in order to
so maintain the Trademarks in full force and free from any claim of abandonment
for non-use, and the Grantor will not (nor permit any licensee thereof to) do
any act or knowingly omit to do any act whereby any Intellectual Property may
become invalidated; provided, however, that so long as no Event of Default has
occurred and is continuing, the Grantor shall have no obligation to use or to
maintain any Intellectual Property (A) that relates solely to any product or
work, that has been, or is in the process of being, discontinued, abandoned or
terminated, (B) that is being replaced with Intellectual Property substantially
similar to the Intellectual Property that may be abandoned or otherwise become
invalid, so long as the failure to use or maintain such Intellectual Property
does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the Lien created by this Agreement or (C) that is substantially the
same as another Intellectual Property that is in full force, so long the failure
to use or maintain such Intellectual Property does not materially adversely
affect the validity of such replacement Intellectual Property and so long as
such other Intellectual Property is subject to the Lien and security interest
created by this Agreement.  The Grantor will cause to be taken all necessary
steps in any proceeding before the United States Patent and Trademark Office and
the United States Copyright Office or any similar office or agency in any other
country or political subdivision thereof to maintain each registration of the
Intellectual Property (other than the Intellectual Property described in the
proviso to the immediately preceding sentence), including, without limitation,
filing of renewals, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and payment of maintenance
fees, filing fees, taxes or other governmental fees. If any Intellectual
Property (other than Intellectual Property described in the proviso to the first
sentence of subsection (i) of this clause (h)) is infringed, misappropriated,
diluted or otherwise violated in any material respect by a third party, the
Grantor shall (x) upon learning of such infringement, misappropriation, dilution
or other violation, promptly notify the Collateral Agent and (y) to the extent
the Grantor shall deem appropriate under the circumstances, promptly sue for
infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property.  The Grantor shall furnish to the Collateral Agent from
time to time upon its request statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Collateral Agent
may reasonably request, all in reasonable detail and promptly upon request of
the Collateral Agent, following receipt by the Collateral Agent of any such
statements, schedules or reports, the Grantor shall modify this Agreement by
amending Schedule II hereto, as the case may be, to include any Intellectual
Property and License, as the case may be, which becomes part of the Collateral
under this Agreement and shall execute and authenticate such documents and do
such acts as shall be necessary or, in the reasonable judgment of the Collateral
Agent, desirable to subject such Intellectual Property and Licenses to the Lien
and security interest created by this Agreement. Notwithstanding anything herein
to the contrary, upon the occurrence and during the continuance of an Event of
Default, the Grantor may not abandon or otherwise permit any Intellectual
Property to become invalid without the prior written consent of the Collateral
Agent, and if any Intellectual Property is infringed, misappropriated, diluted
or otherwise violated in any material respect by a third party, the Grantor will
take such action as the Collateral Agent shall deem appropriate under the
circumstances to protect such Intellectual Property.
 
(ii)   In no event shall the Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Trademark or Copyright or the issuance of any Patent with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, or in any similar office or agency of the United States or any
country or any political subdivision thereof unless it gives the Collateral
Agent prior written notice thereof. Upon request of the Collateral Agent, the
Grantor shall execute, authenticate and deliver any and all assignments,
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest
hereunder in such Intellectual Property and the General Intangibles of the
Grantor relating thereto or represented thereby, and the Grantor hereby appoints
the Collateral Agent its attorney-in-fact to execute and/or authenticate and
file all such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed, and such power (being coupled with an
interest) shall be irrevocable until the indefeasible payment in full in cash of
all of the Obligations in full.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(h)   Deposit, Commodities and Securities Accounts. Upon the Collateral Agent’s
written request, the Grantor shall cause each bank and other financial
institution with an account referred to in Schedule IV hereto to execute and
deliver to the Collateral Agent a control agreement, in form and substance
reasonably satisfactory to the Collateral Agent, duly executed by the Grantor
and such bank or financial institution, or enter into other arrangements in form
and substance satisfactory to the Collateral Agent, pursuant to which such
institution shall irrevocably agree, inter alia, that (i) it will comply at any
time with the instructions originated by the Collateral Agent to such bank or
financial institution directing the disposition of cash, Commodity Contracts,
securities, Investment Property and other items from time to time credited to
such account, without further consent of the Grantor, which instructions the
Collateral Agent will not give to such bank or other financial institution in
the absence of a continuing Event of Default, (ii) all Commodity Contracts,
securities, Investment Property and other items of the Grantor deposited with
such institution shall be subject to a perfected, first priority security
interest in favor of the Collateral Agent, except for Permitted Liens, (iii) any
right of set off (other than recoupment of standard fees), banker’s Lien or
other similar Lien, security interest or encumbrance shall be fully waived as
against the Collateral Agent, and (iv) upon receipt of written notice from the
Collateral Agent during the continuance of an Event of Default, such bank or
financial institution shall immediately send to the Collateral Agent by wire
transfer (to such account as the Collateral Agent shall specify, or in such
other manner as the Collateral Agent shall direct) all such cash, the value of
any Commodity Contracts, securities, Investment Property and other items held by
it. Without the prior written consent of the Collateral Agent, the Grantor shall
not make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Schedule IV hereto. The provisions
of this paragraph 5(i) shall not apply to Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of the Grantor’s employees.
 
(i)      Motor Vehicles.
 
 (i)   Upon the Collateral Agent’s written request, the Grantor shall deliver to
the Collateral Agent originals of the certificates of title or ownership for all
motor vehicles owned by it with the Collateral Agent listed as lienholder, for
the benefit of the Buyers.
 
 (ii)   The Grantor hereby appoints the Collateral Agent as its
attorney-in-fact, effective the date hereof and terminating upon the termination
of this Agreement, for the purpose of (A) executing on behalf of such Grantor
title or ownership applications for filing with appropriate state agencies to
enable motor vehicles now owned or hereafter acquired by such Grantor to be
retitled and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of the
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, for the purpose of creating
in favor of the Collateral Agent a perfected Lien on the motor vehicles and
exercising the rights and remedies of the Collateral Agent hereunder). This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until all of the Obligations are indefeasibly paid in full in cash.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(j)   Control.  Upon the Collateral Agent’s request, the Grantor hereby agrees
to take any or all action that may be necessary or that the Collateral Agent may
reasonably request in order for the Collateral Agent to obtain control in
accordance with Sections 9-105 through and including 9-107 of the Code with
respect to the following Collateral: (i) Electronic Chattel Paper, (ii)
Investment Property, and (iii) Letter-of-Credit Rights.
 
(k)   Inspection and Reporting.  The Grantor shall permit the Collateral Agent,
or any agents or representatives thereof or such professionals or other Persons
as the Collateral Agent may designate, during normal business hours, after
reasonable notice in the absence of an Event of Default and not more than once a
year in the absence of an Event of Default, (i) to examine and make copies of
and abstracts from the Grantor’s records and books of account, (ii) to visit and
inspect its properties, (iii) to verify materials, leases, Instruments,
Accounts, Inventory and other assets of the Grantor from time to time, (iii) to
conduct audits, physical counts, appraisals and/or valuations, examinations at
the locations of the Grantor. The Grantor shall also permit the Collateral
Agent, or any agent or representatives thereof or such professionals or other
Persons as the Collateral Agent may designate, to discuss the Grantor’s affairs,
finances and accounts with any of its directors, officers, managerial employees,
independent accountants or any of its other representatives.
 
(l)   Fixture Filings.  At the Collateral Agent’s request, the Grantor shall
cause financing statements and other required or advisable documents,
instruments and certificates for the purpose of recording and/or perfecting
Liens to be filed in the appropriate county clerk’s offices in order to perfect
the security interest of the Collateral Agent in and to all Fixtures
constituting Collateral.
 
SECTION 6. Additional Provisions Concerning the Collateral.
 
(a)   The Grantor hereby (i) authorizes the Collateral Agent to file one or more
Uniform Commercial Code financing or continuation statements and any other
required or advisable documents, instruments and certificates and amendments
thereto relating to the Collateral and (ii) ratifies such authorization to the
extent that the Collateral Agent has filed any such financing or continuation
statements, or amendments thereto, prior to the date hereof. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.
 
(b)   The Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, so long as an Event of Default shall have
occurred and is continuing, to take any action and to execute any instrument
which the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement (subject to the rights of the Grantor
under Section 5 hereof), including, without limitation, (i) to obtain and adjust
insurance required to be paid to the Collateral Agent pursuant to Section 5(e)
hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other Instruments, Documents and Chattel Paper, (iv) to file any claims or take
any action or institute any proceedings which the Collateral Agent may deem
necessary or desirable for the collection of any Collateral or otherwise to
enforce the rights of the Collateral Agent and the Buyers with respect to any
Collateral, and (v) to execute assignments, licenses and other documents to
enforce the rights of the Collateral Agent and the Buyers with respect to any
Collateral. This power is coupled with an interest and is irrevocable until all
of the Obligations are indefeasibly paid in full in cash.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(c)   For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, the
Grantor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Grantor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof. Notwithstanding
anything contained herein to the contrary, but subject to the provisions of the
Securities Purchase Agreement that limit the right of the Grantor to dispose of
its property, and Section 5(g) and Section 5(h) hereof, so long as no Event of
Default shall have occurred and be continuing, the Grantor may exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of its
business. In furtherance of the foregoing, unless an Event of Default shall have
occurred and be continuing, the Collateral Agent shall from time to time, upon
the request of the Grantor, execute and deliver any instruments, certificates or
other documents, in the form so requested, to allow it to take any action
permitted above (including relinquishment of the license provided pursuant to
this clause (c) as to any Intellectual Property). Further, upon the indefeasible
payment in full in cash of all of the Obligations, the Collateral Agent (subject
to Section 10(e) hereof) shall release and reassign to the Grantor all of the
Collateral Agent’s right, title and interest in and to the Intellectual
Property, and the Licenses, all without recourse, representation or warranty
whatsoever. The exercise of rights and remedies hereunder by the Collateral
Agent shall not terminate the rights of the holders of any licenses or
sublicenses theretofore granted by the Grantor in accordance with the second
sentence of this clause (c). The Grantor hereby releases the Collateral Agent
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Collateral Agent
under the powers of attorney granted herein other than actions taken or omitted
to be taken through the Collateral Agent’s gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.
 
(d)   If the Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Collateral Agent,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by such Grantor pursuant to Section 8 hereof and shall be secured by
the Collateral.
 
(e)   The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(f)   Anything herein to the contrary notwithstanding (i) the Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed, (ii)
the exercise by the Collateral Agent of any of its rights hereunder shall not
release the Grantor from any of its obligations under the Licenses or otherwise
in respect of the Collateral, and (iii) the Collateral Agent shall not have any
obligation or liability by reason of this Agreement under the Licenses or with
respect to any of the other Collateral, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of the Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
SECTION 7. Remedies Upon Event of Default.  If any Event of Default shall have
occurred and be continuing:
 
(a)   The Collateral Agent may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code, and also may (i) take absolute control of the Collateral,
including, without limitation, transfer into the Collateral Agent’s name or into
the name of its nominee or nominees (to the extent the Collateral Agent has not
theretofore done so) and thereafter receive, for the benefit of the Collateral
Agent, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require the Grantor to, and the Grantor hereby
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, assemble all or part of its respective Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place or
places to be designated by the Collateral Agent that is reasonably convenient to
both parties, and the Collateral Agent may enter into and occupy any premises
owned or leased by the Grantor where the Collateral or any part thereof is
located or assembled for a reasonable period in order to effectuate the
Collateral Agent’s rights and remedies hereunder or under law, without
obligation to the Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Collateral Agent may deem
commercially reasonable. The Grantor agrees that, to the extent notice of sale
or any other disposition of its respective Collateral shall be required by law,
at least ten (10) days’ notice to the Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of its
respective Collateral is to be made shall constitute reasonable notification.
The Collateral Agent shall not be obligated to make any sale or other
disposition of any Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Grantor hereby waives any claims against the Collateral Agent and the Buyers
arising by reason of the fact that the price at which its respective Collateral
may have been sold at a private sale was less than the price which might have
been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree, and waives all rights
that the Grantor may have to require that all or any part of such Collateral be
marshaled upon any sale (public or private) thereof. The Grantor hereby
acknowledges that (i) any such sale of its respective Collateral by the
Collateral Agent shall be made without warranty, (ii) the Collateral Agent may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (iii) such actions set forth in clauses (i) and (ii) above shall
not adversely affect the commercial reasonableness of any such sale of
Collateral. In addition to the foregoing, (1) upon written notice to the Grantor
from the Collateral Agent after and during the continuance of an Event of
Default, such Grantor shall cease any use of the Intellectual Property or any
trademark, patent or copyright similar thereto for any purpose described in such
notice; (2) the Collateral Agent may, at any time and from time to time after
and during the continuance of an Event of Default, upon 10 days’ prior notice to
such Grantor, license, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any of the Intellectual Property, throughout
the universe for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (3) the
Collateral Agent may, at any time, pursuant to the authority granted in Section
6 hereof (such authority being effective upon the occurrence and during the
continuance of an Event of Default), execute and deliver on behalf of such
Grantor, one or more instruments of assignment of the Intellectual Property (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(b)   Any cash held by the Collateral Agent as Collateral and all cash Proceeds
received by the Collateral Agent in respect of any sale of or collection from,
or other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Collateral Agent pursuant to
Section 8 hereof) by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect, consistent with
the provisions of the Securities Purchase Agreement. Any surplus of such cash or
cash Proceeds held by the Collateral Agent and remaining after the indefeasible
payment in full in cash of all of the Obligations shall be paid over to
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct.
 
(c)   In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Collateral Agent and the Buyers
are legally entitled, the Grantor shall be liable for the deficiency, together
with interest thereon at the highest rate specified in the Notes for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Collateral
Agent to collect such deficiency.
 
(d)   The Grantor hereby acknowledges that if the Collateral Agent complies with
any applicable state, provincial, or federal law requirements in connection with
a disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.
 
(e)   The Collateral Agent shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Collateral Agent’s rights hereunder and
in respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that the Grantor lawfully may, the Grantor hereby agrees that it will
not invoke any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of the Collateral Agent’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Grantor hereby irrevocably waives the
benefits of all such laws.
 
 
-17-

--------------------------------------------------------------------------------

 
 
SECTION 8. Indemnity and Expenses.
 
(a)   The Grantor agrees, jointly and severally, to defend, protect, indemnify
and hold the Collateral Agent and each of the Buyers, jointly and severally,
harmless from and against any and all claims, damages, losses, liabilities,
obligations, penalties, fees, costs and expenses (including, without limitation,
reasonable legal fees, costs, expenses, and disbursements of such Person’s
counsel) to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement), except
to the extent resulting from such Person’s gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.
 
(b)   The Grantor agrees, jointly and severally, to pay to the Collateral Agent
upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by the Grantor to perform or
observe any of the provisions hereof.
 
SECTION 9. Notices. Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied, e-mailed or delivered, if to
the Grantor at its address specified on the signature pages below and if to the
Collateral Agent to it, at its address specified on the signature pages below;
or as to any such Person, at such other address as shall be designated by such
Person in a written notice to all other parties hereto complying as to delivery
with the terms of this Section 9. All such notices and other communications
shall be effective (a) if sent by certified mail, return receipt requested, when
received or three days after deposited in the mails, whichever occurs first, (b)
if telecopied or e-mailed, when transmitted (during normal business hours) and
confirmation is received, and otherwise, the day after the notice or
communication was transmitted and confirmation is received, or (c) if delivered
in person, upon delivery.
 
 
-18-

--------------------------------------------------------------------------------

 
 
SECTION 10. Certain Waivers.
 
(a)   The Grantor acknowledges and agrees that its obligations hereunder shall
be unconditional, irrespective of (i) the validity or enforceability of the
Obligations or any part thereof, or of any of the Transaction Documents, (ii)
the waiver or consent by any Person with respect to any provision of any
Transaction Document, or any amendment, modification or other change with
respect to any Transaction Document, (iii) any merger or consolidation of the
Company, the Grantor or any other guarantor of or pledgor with regard to all or
part of the Obligations into or with any Person or any change in the ownership
of the equity of the Company, or any such guarantor of all or part of the
Obligations, (iv) any dissolution of any pledgor or guarantor or any insolvency,
bankruptcy, liquidation, reorganization or similar proceedings with respect to
the Company, the Grantor or any other guarantor or pledgor with regard to all or
part of the Obligations, (v) any action or inaction on the part of any Person,
including without limitation the absence of any attempt to collect the
Obligations from the Company, the Grantor or any other guarantor of or pledgor
with regard to all or part of the Obligations or other action to enforce the
same or the failure by any Person to take any steps to perfect and maintain its
Lien on, or to preserve its rights to, any security or collateral for the
Obligations, (vi) any Person’s election, in any proceeding instituted under
Chapter 11 of Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended (the “Bankruptcy Code”) of the application of Section
1111(b)(2) of the Bankruptcy Code, (vii) any borrowing or grant of a Lien by the
Company, the Grantor or any other guarantor of or pledgor with regard to all or
part of the Obligations, as debtor-in-possession, under Section 364 of the
Bankruptcy Code, (viii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of any Buyer’s or the Collateral Agent’s claims for
repayment of the Obligations, (ix) the inability to enforce the Obligations of
the Company as a result of the automatic stay provisions under Section 362 of
the Bankruptcy Code, or (ix) any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of the Company, any
Guarantor or any other guarantor of all or part of the Obligations.
 
(b)   No payment made by or for the account or benefit of any Person (including,
without limitation, (i) a payment made by the Company in respect of the
Obligations, (ii) a payment made by any other guarantor or pledgor, (iii) a
payment made by means of set-off or other application of funds), or (iv) any
other action or event shall entitle the Grantor, by subrogation or otherwise, to
any payment by the Company or from or out of any property of the Company, and no
Guarantor shall exercise any right or remedy against the Company or any property
of the Company including, without limitation, any right of contribution or
reimbursement by reason of any performance by any other Person, until the
Obligations have been indefeasibly paid in full.
 
(c)   The Grantor hereby waives diligence, presentment, demand of payment,
filing of claims with a court in the event of any Insolvency Proceeding of the
Company, protest or notice with respect to the Obligations and all demands
whatsoever, and covenants that this Agreement will not be discharged, except by
complete and irrevocable payment and performance of the Obligations.  Except as
expressly provided herein or in any other Transaction Document, no notice to any
Person shall be required for the Collateral Agent to make any demand or take any
action hereunder.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(d)   The Collateral Agent and the Buyers each is hereby authorized, without
notice or demand to any Guarantor and without affecting or impairing the
liability of the Grantor hereunder, to, from time to time, (i) renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to, the Obligations or otherwise modify, amend or change the terms of any
Transaction Document, (ii) accept partial payments on the Obligations, (iii)
take and hold collateral for the payment of the Obligations, and exchange,
enforce, waive and release any such collateral, (iv) apply such collateral and
direct the order or manner of sale thereof as in their sole discretion they may
determine and (v) settle, release, compromise, collect or otherwise liquidate
the Obligations and any collateral therefor in any manner.
 
(e)   The Grantor also waives all set-offs and counterclaims and all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Agreement.  The Grantor further waives all notices of the existence, creation or
incurring of new or additional indebtedness, arising either from additional
loans or other financial accommodations extended to the Company or otherwise,
and also waives all notices that the principal amount, or any portion thereof,
or any interest under or on any Transaction Document is due, notices of any and
all proceedings to collect from the maker, any endorser or any other guarantor
of all or any part of the Obligations, or from anyone else, and, to the extent
permitted by law, notices of exchange, sale, surrender or other handling of any
security or collateral to secure payment of the Obligations.
 
(f)   At any time and from time to time, without terminating, affecting or
impairing the validity of this Agreement or the obligations of the Grantor
hereunder, the Buyers and the Collateral Agent may deal with the Company in the
same manner and as fully as if this Agreement did not exist and shall be
entitled, among other things, to grant the Company, without notice or demand and
without affecting the Grantor’s liability hereunder, such extension or
extensions of time to perform, renew, compromise, accelerate or otherwise change
the time for payment of or otherwise change the terms of indebtedness or any
part thereof contained in or arising under the Transaction Documents, or to
waive any obligation of the Company to perform, any act or acts as the
Collateral Agent or the Buyers, as the case may be, may deem advisable.
 
SECTION 11. Miscellaneous.
 
(a)   The term “Grantor” used in this Agreement shall include the Grantor as
defined on page 1 of this Agreement, the Grantor as successor by merger to
Rixflex and the Grantor as the ultimate assignee of the intellectual property of
Biowell transferred to Rixflex as more fully described in Section 4 of this
Agreement.
 
(b)   No amendment of any provision of this Agreement shall be effective unless
it is in writing and signed by the Grantor and the Collateral Agent, and no
waiver of any provision of this Agreement, and no consent to any departure by
the Grantor therefrom, shall be effective unless it is in writing and signed by
the Grantor and the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
(c)   No failure on the part of the Collateral Agent to exercise, and no delay
in exercising, any right hereunder or under any of the other Transaction
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies of the Collateral Agent or
any Buyer provided herein and in the other Transaction Documents are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law. The rights of the Collateral Agent or any Buyer under any of the other
Transaction Documents against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under any
of the other Transaction Documents against such party or against any other
Person, including but not limited to, the Grantor.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(d)   Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(e)   This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the indefeasible
payment in full in cash of the Obligations, and (ii) be binding on the Grantor
and all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code and other applicable law and shall inure,
together with all rights and remedies of the Collateral Agent and the Buyers
hereunder, to the benefit of the Collateral Agent and the Buyers and their
respective permitted successors, transferees and assigns. Without limiting the
generality of clause (ii) of the immediately preceding sentence, without notice
to the Grantor, the Collateral Agent and the Buyers may assign or otherwise
transfer their rights and obligations under this Agreement and any of the other
Transaction Documents, to any other Person and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the
Collateral Agent and the Buyers herein or otherwise. Upon any such assignment or
transfer, all references in this Agreement to the Collateral Agent or any such
Buyer shall mean the assignee of the Collateral Agent or such Buyer. None of the
rights or obligations of the Grantor hereunder may be assigned or otherwise
transferred without the prior written consent of the Collateral Agent, and any
such assignment or transfer without the consent of the Collateral Agent shall be
null and void.
 
(f)   Upon the indefeasible payment in full in cash of the Obligations, (i) this
Agreement and the security interests created hereby shall terminate and all
rights to the Collateral shall revert to the Grantor, and (ii) the Collateral
Agent will, upon the Grantor’s request and at such Grantor’s expense, (A) return
to the Grantor such of the Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof, and (B) execute and deliver
to the Grantor such documents as the Grantor shall reasonably request to
evidence such termination, all without any representation, warranty or recourse
whatsoever.
 
(g)   THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(h)   ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.
 
(i)   THE GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, ORAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.
 
(j)   The Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the Grantor at its address provided herein, such
service to become effective 10 days after such mailing.
 
(k)   Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against the Grantor or any property of the Grantor in any
other jurisdiction.
 
(l)    The Grantor irrevocably and unconditionally waives any right it may have
to claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
(m)   Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
(n)   This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
-22-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

          APDN (B.V.I.) INC.        
By:
/s/ Dr. James A Hayward      
Name: Dr. James A. Hayward
   
Title:   President and Chief Executive Officer
   
Address: 25 Health Sciences Drive, Suite 113
         
Facsimile: (631) 444-6935
   
Email: james.hayward@adnas.com
        ETICO CAPITAL, LLC        
By:
/s/ Scott A. Weisman      
Name:  Scott A. Weisman
   
Title:    Managing Director
   
Address:  405 Lexington Avenue
               New York, NY 10174          
Facsimile: (203) 529- 0096
   
Email: sweisman@eticocapital.com

 
 
-23-

--------------------------------------------------------------------------------

 

Schedule I
 
Grantor
 
Legal Name of Grantor – APDN (B.V.I.) Inc.
 
Jurisdiction of Incorporation – British Virgin Islands
 
Organizational Identification Number – 656029
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule II
 
Copyrights, Patents and Trademarks
 
The following are owned by the Grantor:
 
PATENTS
Patents Issued
Patent Name
Patent No
Assignee of
Record
Date Issued
Jurisdiction
         
Nucleic Acid as Marker for Product Anticounterfeiting and Identification
(570982/196181)
89108443
APDN (B.V.I.) Inc.
1/11/2004 – 3/16/2020
3/17/2000
Taiwan
Method of using ribonucleic acid as marker for product anti-counterfeit labeling
CN1324955
00107580.2
APDN (B.V.I.) Inc.
2/2/2005
China
EppenLocker (A Leakage Prevention Apparatus of Microcentrifuge)
529633
203050
APDN Inc.
4/21/2003-3/9/2012
3/10/2000
Taiwan
Multiple Tube Structure for Multiple PCR in a Closed Container
519130
205554
APDN Inc.
1/21/2003-6/19/2012
6/20/2000
Taiwan
A Device for Multiple Polymerase Chain Reactions In  a Closed Container and a
Method of Using Thereof
231311
APDN  Inc.
4/21/2005-6/12/2020
6/12/2000
Taiwan
A Method of marking solid or liquid substances with nucleic acid for
anti-counterfeiting and authentication
7115301
(10/748,412)
APDN (B.V.I.) Inc.
10/3/2006
United States
A novel nucleic acid based steganography system and applications thereof
MY 135976-A
APDN (B.V.I.) Inc.
7/31/2008
Malaysia
 
KR 20050025256
679484
(61387/2004)
APDN (B.V.I.) Inc.
3/14/2005
8/3/2005
Korea
Method for Mixing Ribonucleic Acid in Water Insoluble Media and Application
Thereof
JP2004159502
3930794
Rixflex Holding Limited*
6/10/2004
8/31/2002
Japan
Method for Mixing Ribonucleic Acid in Water Insoluble Media and Application
Thereof
EP1394544
APDN (B.V.I.) Inc.
3/3/2004
EU
Method of dissolving nucleic acid in water insoluble medium and its application
CN100349315C
03155949.2
APDN (B.V.I.) Inc.
11/7/2007
(8/27/2003)
China
A Nucleic Acid Based Steganography System and Application thereof
EP1568783
APDN (B.V.I.) Inc.
8/31/2005
EU
A Nucleic Acid Based Steganography System and Application Thereof
DE 602004007474.8
APDN (B.V.I.) Inc
4/24/2008
Germany
System and Method for authenticating multiple components associated with a
particular product
WO2006127558 A2
APDN
11/30/2006
EU

 
 

--------------------------------------------------------------------------------

 
Patents Pending
Patent Name
Publication No
Filed in Name of
Date Published
Jurisdiction
         
Method for Mixing Nucleic Acid in Water Insoluble Media and Application Thereof
20040058374
(10/645,602)
Rixflex Holdings Limited*
3/25/2004  
United States
Novel nucleic acid based steganography system and application thereof
20050059059
(10/909,431)
Rixflex Holdings Limited*
3/17/2005  
United States
Cryptic method of secret information carried in DNA molecule and it deencryption
method
200506064
(921221490)
APDN (B.V.I.) Inc.
8/6/2003  
Taiwan
 A novel nucleic acid based steganography system and applications thereof
1-2004-00742
APDN (B.V.I.) Inc.
8/4/2004  
Vietnam
A novel nucleic acid based steganography system and applications thereof
092819
APDN (B.V.I.)  Inc. pending
8/4/2004  
Thailand
A Method for encrypting and decrypting specific message by using nucleic acid
molecules
JP2005055900
2004-225987
Rixflex Holdings Limited*
3/3/2005  
Japan
 
P-00200400374
APDN (B.V.I.) Inc
8/4/2004  
Indonesia
Methods and Systems for the Generation of Plurality of Security Markers and the
Detection Thereof
12/690,799
APDN (B.V.I.) Inc.
None  
United States

 
 

--------------------------------------------------------------------------------

 
Published Patent Applications
Patent Name
Patent Appl. No
Assignee of
Record
Publication Date
Jurisdiction
         
System and Method for Marking Textiles with Nucleic Acids
publication # 20050112610
(10/825,968)
APDN (B.V.I.) Inc.
5/26/2005
United States
System and Method for Authenticating Multiple Components Associated with a
Particular Good
20070048761
(11/437,265)
APDN (B.V.I.) Inc.
3/1/2007
United States
System and Method for Secure Document Printing and Detection
20090042191
(11/954,044)
APDN (B.V.I.) Inc.
2/12/2009
United States
System and Method for Authenticating Tablets
20090075261
(11/954,055)
APDN (B.V.I.) Inc.
3/19/2009
United States
System and Method for Authenticating Sports Identification Goods
20080293052
(11/954,051)
APDN (B.V.I.) Inc.
11/27/2008
United States
Optical Reporter Compositions
20080299667
(11/954,030)
APDN (B.V.I.) Inc.
12/4/2008
United States
Methods for Covalent Linking of Optical Reporters
20080312427
(11/954,009)
APDN (B.V.I.) Inc.
12/12/2008
United States
Method for Authenticating Articles with Optical Reporters
20080299559
(11/954,038)
APDN (B.V.I.) Inc.
12/4/2008
United States
Methods for Genetic Analysis of Textiles made of Gossypium Barbadense and
Gossypium Hirsutum Cotton
Published by WIPO
WO 2010/056642
12/269,737
APDN (B.V.I.) Inc.
05/20/2010.
United States
Methods for Genetic Analysis of Textiles made of Gossypium Barbadense and
Gossypium Hirsutum  Cotton
Published by WIPO
WO 2010/056642
PCT/US09/63814
APDN (B.V.I.) Inc.
05/20/2010
WIPO
Methods for Genotyping Mature Cotton Fibers and Textiles
Published by WIPO
WO 2010/056645
12/269,757
APDN (B.V.I.) Inc.
Published by WIPO 05/20/2010.
United States
Methods for Genotyping Mature Cotton Fibers and Textiles
Published by WIPO
WO 2010/056645
PCT/US09/63818
APDN (B.V.I.) Inc.
05/20/2010
WIPO
Incorporating Water Soluble Security Markers into Cyanoacrylate Solutions
20090286250
(12/465,450)
APDN (B.V.I.) Inc.
11/19/2009
United States

 
 

--------------------------------------------------------------------------------

 
 
The following are used by the Grantor:
 
TRADEMARKS
Registered
TM Reg #
Assignee of
Record
Registered
Jurisdiction
         
APPLIED DNA
3489209
APDN
8/19/2008
United States
SIGNATURE
3482366
APDN
8/5/2008
United States
SIGNATURE
005419031
Apdn
10/26/2006
EU
SIGNATURE
1143760
APDN
10/27/2006
Australia
AZSURE
3698729
APDN
10/20/2009
United States
AZSURE
1022396
APDN
1109/2009
EU

Pending
TM Reg #
Assignee of
Record
Filed
Jurisdiction
         
FIBERTYPING
77/488531
APDN
6/2/2008
United States
PIMATYPING
77/488647
APDN
6/2/2008
United States
BIOMATERIAL GENOTYPING
77/771522
APDN
6/30/2009
United States
FIBERTYPING
77/728499
APDN
05/04/2009
United States
PIMATYPING
77/728511
APDN
05/04/2009
United States

* Rixflex has been merged with and into APDN (B.V.I.) Inc.
 
Licenses
 
None.
 
Trade Names
 
Grantor uses the following trade names APDN (B.V.I.) Inc.
 
Trade names used by each person from whom the Grantor has acquired a substantial
part of the Collateral: Biowell Technology, Inc., Rixflex Holdings Limited

 
 

--------------------------------------------------------------------------------

 

Schedule III
 
Equipment, Fixtures, Goods and Inventory
 
Locations of Equipment, Fixtures, Goods and Inventory
 
25 Health Sciences Drive, Suite 113
Stony Brook, New York 11790
 
Registered Office
 
P.O. Box 3170
Nemours Chambers
Road Town, Tortola
British Virgin Islands, VG1110
 
 
 

--------------------------------------------------------------------------------

 

Schedule IV
 
(i)  Promissory Notes, Securities and other Instruments owned by Grantor
 
None.
 
 
(ii) Deposit Accounts, Securities Accounts, Commodities Accounts
 
None.
 
 

--------------------------------------------------------------------------------

 

Schedule V (Schedule 4(g))
 
Financing Statements and Other Required or Advisable Documents, Instruments and
Certificates
 
The Grantor has granted a security interest in all of its assets, which security
interest will be pari passu with the security interest granted to the Collateral
Agent for the benefit of the Buyers pursuant to the Agreement, to holders of the
following secured convertible promissory notes (the “Existing Promissory
Notes”):
 
Promissory Notes in the aggregate principal amount of $150,000 issued on January
29, 2009 to James A. Hayward, due January 29, 2010* with interest at 10% per
annum.
 
Promissory Notes in the aggregate principal amount of $200,000 issued on
February 27, 2009 to James A. Hayward, due February 27, 2010* with interest at
10% per annum.
 
Promissory Notes in the aggregate principal amount of $250,000 issued on March
30, 2009 to James A. Hayward, due March 30, 2010* with interest at 10% per
annum.
 
Promissory Notes in the aggregate principal amount of $250,000 issued on June
22, 2009 to accredited investors, due June 22, 2010 with interest at 10% per
annum.
 
Promissory Note in the principal amount of $150,000 issued on June 30, 2009 to
James A. Hayward, due June 30, 2010 with interest at 10% per annum.
 
Promissory Notes in the aggregate principal amount of $430,000 issued on August
21, 2009 to accredited investors, due August 21, 2010 with interest at 10% per
annum.
 
Promissory Notes in the aggregate principal amount of $250,000 issued on
September 30, 2009 to accredited investors, due September 30, 2010 with interest
at 10% per annum.
 
Promissory Note in the principal amount of $250,000 issued on September 30, 2009
to James A. Hayward, due September 30, 2010 with interest at 10% per annum.
 
Promissory Notes in the aggregate principal amount of $270,000 issued on October
14, 2009 to accredited investors, due October 14, 2010 with interest at 10% per
annum.
 
Promissory Notes in the aggregate principal amount of $50,000 issued on January
7, 2010 to Glenn A. Little, due January 7, 2011 with interest at 10% per annum.
 
Promissory Note in the aggregate principal amount of $675,000 issued on June 4,
2010 to James A. Hayward, due January 31, 2012 with interest at 10% per annum.
 
* These promissory notes have matured but the Company and James A. Hayward have
agreed to delay payment and conversion of these notes to a future date.
 
 
 

--------------------------------------------------------------------------------

 
 
A UCC-1 was filed in connection with each of the Existing Promissory Notes.
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule VI
 
Commercial Tort Claims
 
 
None.